IN THE MATTER OF THE REINSTATEMENT OF HOPLIGHT



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE REINSTATEMENT OF HOPLIGHT

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE REINSTATEMENT OF HOPLIGHT2018 OK 76Case Number: SCBD-6596Decided: 09/17/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 76, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

IN THE MATTER OF THE REINSTATEMENT OF: JACKLYNN GRACE HOPLIGHT TO MEMBERSHIP IN THE OKLAHOMA BAR ASSOCIATION AND TO THE ROLL OF ATTORNEYS.
ORDER
¶1 Petitioner, Jacklynn Grace Hoplight was stricken from the Roll of Attorneys for non-payment of dues and non-compliance with mandatory continuing legal education requirements on September 11, 2006. On November 22, 2017, Petitioner petitioned this Court for reinstatement as a member of the Oklahoma Bar Association. As required by Rule 11.3 of the Rules Governing Disciplinary Proceedings, 5 Ohio St. 2011, ch. 1, app. 1-A, hearings were held before the Trial Panel of the Professional Responsibility Tribunal on February 9, 2018, and February 28, 2018. The Oklahoma Bar Association supported Petitioner's application for reinstatement, and the panel subsequently recommended that Petitioner be reinstated. Upon de novo review of the record, we find:
1. Petitioner has met all the procedural requirements necessary for reinstatement in the Oklahoma Bar Association as set out in Rule 11, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2001, ch.1, app. 1-A;
2. Petitioner has established by clear and convincing evidence that she has not engaged in the unauthorized practice of law in the State of Oklahoma;
3. Petitioner has established by clear and convincing evidence that she possesses the competency and learning in the law required for reinstatement to the Oklahoma Bar Association;
4. Petitioner has established by clear and convincing evidence that she possesses the good moral character which would entitle her to be reinstated to the Oklahoma Bar Association.
¶2 IT IS THEREFORE ORDERED that Jacklynn Grace Hoplight's Petition for Reinstatement be granted.
¶3 IT IS FURTHER ORDERED that Jacklynn Grace Hoplight shall pay the costs associated with this proceeding in the amount of $152.44.
DONE BY ORDER OF THE SUPREME COURT THIS 17th DAY OF SEPTEMBER, 2018.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA